

 S2269 ENR: Global Food Security Reauthorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 2269IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Global Food Security Act of 2016 for 5 additional years.1.Short titleThis Act may be cited as the Global Food Security Reauthorization Act of 2017.2.Authorization of appropriations(a)Assistance To implement the Global Food Security StrategySection 6(b) of the Global Food Security Act of 2016 (22 U.S.C. 9305(b)) is amended by striking fiscal years 2017 and 2018 and inserting fiscal years 2017 through 2023.(b)Emergency Food Security ProgramSection 492(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2292a(a)) is amended by striking fiscal years 2017 and 2018 and inserting fiscal years 2017 through 2023.3.Global Food Security Strategy Implementation ReportsSection 8(a) of the Global Food Security Act of 2016 (22 U.S.C. 9307(a)) is amended—(1)by striking Not later than 1 year and 2 years and inserting During each of the first 7 years; and(2)by striking for 2017 and 2018 and inserting at the end of the reporting period.Speaker of the House of RepresentativesVice President of the United States and President of the Senate